no. 60.
Opinion,
Mr. Chief Justice Paxson:
This was an appeal from the order or decree of the court below opening a judgment entered by virtue of a warrant of attorney. The bond accompanying said warrant was for the sum of $2,500, and was given by David Conrade to Edward B. Williams. The judgment was entered in favor of William W. Woigley, assignee of Edward B. Williams, against Conrade, to December Term, 1883. The depositions of the defendant and one Alfred J. Yollrath were taken in support of this rule to open the judgment, and from their testimony it appears that Williams, who was a broker, had had numerous business matters with Conrade, and at the time of the giving of the bond was indebted to the latter in a considerable sum of money. Williams was embarrassed, and, to enable him to start again in business, Conrade gave him this bond for the purpose of enabling him, Williams, to raise money upon it. The idea was that by such assistance from Conrade, and a like help from others of his friends, Williams would be able to make money enough to satisfy his creditors, of whom, as before stated, Conrade was one. The deposition of the plaintiff, Weigley, was also taken on his own behalf, and he testified that he advanced Williams a large amount of money on this bond and other securities. Weigley’s testimony upon this point was uncontradicted. It thus appears that the bond was used for the very purpose for which it was given, to wit, to raise money to assist Williams. In this respect the bond resembles accommodation paper, given by one person to another to enable him to raise money thereon. It has been repeatedly held that want of consideration cannot be set up against such paper, even though the holder knew that it was made for the accommodation of the payee, for the reason that the object of issuing it was to raise money thereon.
In the recent ease of Jenkintown N. Bank’s App., 124 Pa. 337, we had occasion to examine with some care the rules *152which should govern in applications to open judgments. What we said was but a repetition of what has been frequently said before, and need not be now repeated. Tested by the rules there laid down, we are of opinion that this judgment was improvidently opened.
The order of March 20, 1884, making absolute the rule to open the judgment, is reversed and set aside, at the costs of the appellee.
no. 54.
Opinion, Mr. Chief Justice Paxson:
We have just decided in the preceding appeal, that it was error to open the judgment in case of Weigley, Assignee of Williams, v. Conrade. It follows necessarily that the feigned issue and all subsequent proceedings must be set aside. While we reverse the judgment in this case, we express no opinion upon any of the rulings of the court below upon the-feigned issue. Judgment reversed.